ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6, and 10 are pending, wherein claim 10 is new. Claims 5 and 7-9 are cancelled. 

Drawings
During the interview on 1/10/2022, Applicant agreed to file replacement drawings to correct the following issues prior to or concurrent with payment of the issue fee.
Figure 2 item 120 should be properly crosshatched.
Figure 4 items 300 and 320 should be properly crosshatched.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Allowable Subject Matter
Claims 1-4, 6, and 10 are allowed via the preliminary amendment filed on 1/10/2022.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “A valve device comprising …a membrane component which comprises a membrane made from a hydrophobic material, wherein the membrane component is positioned within a sleeve that is positioned within the one or more first apertures.”
The closest prior art is deemed to be Bosetti et al. US 2012/0298658, wherein Bosetti discloses a valve (figures 2) having a top cover 6 having at least one second apertures (generally at the lead arrow of 6A), a bottom cover 5 having at least one first apertures 11, a plate 4 interacting with a protrusion 13 in the top cover having silicon oil 12 (see also paragraph [0069] placed between the plate and the bottom cover, and a dry filter 15. Bosetti does not disclose a hydrophobic membrane/filter positioned within a sleeve which is further positioned within the one or more first apertures. Other cited references such as Tharp et al. US 20070175514 teach utilizing a hydrophobic membrane/filter/separator (figure 2 item 90) to allow gases to escape from a container while preventing fluid from leaking out. However Tharp, nor none of the other cited art, 
Overby et al. US 6070728 and Goglio US 3799427 disclose substantially the same features as Bosetti above and are of particular note. 
Other cited references such as Hoffman et al. US 2013/0048125 further teach utilizing hydrophobic materials in a container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The remainder of the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753